Title: From George Washington to Marinus Willett, 2 February 1783
From: Washington, George
To: Willett, Marinus


                        
                             2 February 1783
                        
                        Whereas by my Instructions to you I have directed you to undertake an Expedition against the Enemys Post at
                            Oswego for which purpose a number of Sleighs & Horses will be required.
                        These are therefore to authorize and Empower you to take from the Inhabitants by Impress, if necessary, such a
                            number of Sleighs & Horses as may be requisite to carry into Execution the orders above mentioned. Given under my
                            hand at Head Quarters this Second day of feby 1783
                        
                            Go: Washington
                        
                    